Case: 12-3037    Document: 29     Page: 1   Filed: 10/09/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ {!Court of ~peaI~
       for tbe jfeberaI (lCircuit

                DARRELL T. CRAWFORD,
                        Petitioner,

                            v.
           DEPARTMENT OF THE ARMY,
                       Respondent.


                        2012-3037


   Petition for review of the Merit Systems Protection
Board in case no. NY4324090336-X-1.


                      ON MOTION


                       ORDER
    The Department of the Army moves to file its cor-
rected brief out of time. The counsel for the petitioner
objects to this motion.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3037     Document: 29   Page: 2   Filed: 10/09/2012




 DARRELL CRAWFORD v. ARMY                               2


      The motion is granted.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s27